Exhibit 10.9 BENEFICIAL MUTUAL SAVINGS BANK TRANSITION CREDIT RETIREMENT PLAN FOR DESIGNATED EMPLOYEES Article I Purpose The purpose of this Beneficial Mutual Savings Bank Transition Credit Retirement Plan for Designated Employees (the “Plan”) is to provide certain key employees ofBeneficial Mutual Savings Bank (the “Bank”) with a nonqualified retirement benefit to supplement benefits available to them under the Bank’s frozen pension plan and the Employee Savings and Stock Ownership Plan (the “KSOP”).The Plan was effective upon adoption by the Board of Directors on December 18, 2008. Article II Definitions For the purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise: “Bank” means Beneficial Mutual Savings Bank, Philadelphia, PA. “Beneficiary” means the person, persons or entity designated by the Participant to receive benefits payable under the Plan. “Board of Directors” means the Board of Directors of the Bank. “Code” means the Internal Revenue Code of 1986, as amended. “Declared Rate” means, for any Plan Year, the rate in effect on the first business day of the year for the Bank’s longest term certificate of deposit, unless modified by the Board of Directors.The Declared Rate may be modified by a resolution of the Board of Directors on a prospective basis at any time during the Plan Year or with respect to any future Plan Year. “Determination Date” means the date on which the amount of a Participant’s Transition Credit Account is determined as provided in Article IV hereof.The last day of each Plan Year shall be the Determination Date. “Disability” means a physical or mental condition which constitutes a disability within the meaning of Section 22(e)(3) of the Code. “Just Cause” shall mean termination because of the Participant’s personal dishonesty, willful misconduct, breach of fiduciary duty involving personal profit, intentional failure to perform stated duties, continuing material failure to perform assigned duties, or a willful violation of any law, rule or regulation (other than traffic violations or similar infractions) or a final cease-and-desist order. “Participant” means an employee of the Bank who is designated as a Participant in Appendix A to the Plan. “Plan Year” means a twelve-month period commencing January 1st and ending the following December 31st. “Separation from Service” means the termination of a Participant’s services (whether as an employee or as an independent contractor) to the Bank for reasons other than death or Disability.Whether a Separation from Service has occurred shall be determined in accordance with the requirements of Section 409A of the Code based on whether the facts and circumstances indicate that the Bank and the Participant reasonably anticipated that no further services would be performed after a certain date or that the level of bona fide services the Participant would perform after such date (whether as an employee or as an independent contractor) would permanently decrease to no more than twenty percent (20%) of the average level of bona fide services performed (whether as an employee or an independent contractor) over the immediately preceding thirty-six (36) month period. “Transition Credit” means the amount credited to a Participant’s Transition Credit Account pursuant to Section 3.2 of the Planwith respect to a Plan Year. “Transition Credit Account” means the account maintained on the books of the Bank for each Participant pursuant to Article IV.A Participant’s Transition Credit Account shall be utilized solely as a device for the measurement and determination of the amounts to be paid to the Participant pursuant to this Plan.A Participant’s Transition Credit Account shall not constitute or be treated as a trust fund of any kind. Article III Participation and Benefits Section 3.1Participation.Subject to Section 3.2, an employee of the Bank who is designated as a Participant in Appendix A to the Plan or by the Board of Directors at any time after the Effective Date of the Plan shall continue as a Participant until the earliest to occur of his death, Disability, or Separation from Service. Section 3.2Transition Credits.For each Plan Year beginning with the Plan Year ending December 31, 2008 and ending with the Plan Year ending December 31, 2017, the Transition Credit Account of a Participant who (a) is employed on the last day of the Plan Year, or (b) terminates employment by reason of his death or Disability during the Plan Year, shall be credited with a Transition Credit in a dollar amount (rounded to the nearest whole dollar) equal to the percentage of the Participant’s Compensation (as such term is defined for purposes of Bank contributions under the KSOP and subject to the limitations contained therein, including but no limited to Section 401(a)(17) of the Code) set forth in Appendix A for such Participant (the “Transition Benefit Percentage”).Notwithstanding anything in this Plan to the contrary, unless otherwise determined by the Board of Directors, (i)no Transition Credits shall be credited to the Transition Credit Account of a Participant for any Plan Year beginning after December 31, 2017 and (ii) a Participant shall not be eligible to receive a Transition Credit under this Plan in any calendar year in which the Participant has received or will be eligible to receive (based on the Board’s good faith determination) a contribution under Section 3.2(f) of the Bank’s Employee Savings and Stock Ownership Plan. Section 3.3Vesting of Transition Credit Account.A Participant’s
